ORDER

PER CURIAM.
Dwayne Morgan appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing.1
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. We affirm the judgment under Rule 84.16(b).

. Morgan’s convictions for murder in the first degree, assault in the first degree, two counts of armed criminal action and trespass in the first degree were affirmed in State v. Morgan, 53 S.W.3d 603 (Mo.App. E.D.2001).